Citation Nr: 0412782	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-24 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable schedular rating 
for left knee patellofemoral syndrome, on appeal from an 
original grant of service connection.  

2.  Entitlement to an initial compensable schedular rating 
for left foot calcaneal spur, on appeal from an original 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1991 to 
March 2000, together with 9 years of active service prior to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted, amongst other issues,  
service connection for left knee patellofemoral syndrome, 
with a noncompensable evaluation, effective March 2, 2000.  
The veteran disagreed with the noncompensable evaluation and 
filed a notice of disagreement (NOD) in September 2000.  A 
statement of the case (SOC) was issued in November 2000.  In 
December 2000, a substantive appeal (VA Form 1-9) was issued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of a higher initial evaluation 
for the service-connected left knee patellofemoral syndrome 
has been obtained by the originating agency.

2.  The veteran's left knee patellofemoral syndrome is 
manifested by limitation of left knee flexion to at most, 110 
degrees, without objective evidence of dislocation or 
recurrent subluxation shown.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
knee patellofemoral syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This -"fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided notice consistent with 
the first three requirements of the VCAA in a letter to him 
dated in August 2002.  Although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, the appellant's 
supplemental statement of the case (SSOC) issued in 
November 2002, included the precise language of 38 C.F.R. 
§ 3.159(b)(1).  All that the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless.  

In addition to the foregoing, the decision in Pelegrini also 
held, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the claim at issue was denied in June 
2000, prior to the enactment of the VCAA.  Consequently, the 
notice requirements pursuant to that law could not have been 
accomplished in the sequence as set out in Pelegrini  While 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was reviewed as described in the 
August 2002 supplemental statement of the case, which 
document also included the law and regulations regarding VA's 
notice requirements.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  The veteran has had an 
opportunity to submit additional evidence if he so desired.  
The record also shows the veteran was examined for VA 
purposes on more than one occasion in connection with this 
claim.  

II.  Initial Evaluation

In a rating decision of June 2000, the RO granted service 
connection for left knee patellofemoral syndrome, and 
assigned a noncompensable evaluation, effective from 
March 2000.  This is an initial rating from the grant of 
service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran claims that his left knee patellofemoral syndrome 
is more severe than the current evaluation reflects.  

The veteran underwent VA examination in April 2000.  He 
complained that he began having knee pains in 1980 after 
swelling of the knee.  He went to sick call and had treatment 
with Motrin and 2 days of rest.  Physical examination 
revealed flexion accomplished to 140 degrees and extension of 
0 degrees.  He had positive patellar grinding test of the 
left knee.  There was no objective tenderness of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of the left knee.  There 
was no tenderness to palpation of the left knee joint.  There 
was a normal gait cycle.  There was no ankylosis.  There was 
no leg discrepancy and no constitutional signs of 
inflammatory arthritis.  X-rays of the knees showed no 
evidence of arthritis.  The pertinent diagnosis was clinical 
bilateral knee patellofemoral syndrome.  

In November 2002, the veteran underwent additional VA 
examination in connection with this claim.  The veteran gave 
a history on the day of the examination of a moderate amount 
of discomfort on the left knee, anterior aspect.  He referred 
to occasional swelling of the left knee, mainly after walking 
a lot.  He had x-rays performed by VA in February 2000, with 
no evidence of osteoarthritis, but a loose bone fragment of 
the left knee.  He also related that he had not visited the 
emergency room or doctors within the last year for his left 
knee condition.  He related that the precipitating factors 
for left knee pain were going up stairs, and walking a lot, 
(one-half mile).  The alleviating factors connected with his 
left knee was tolerating the pain and resting for three-
fourths of an hour.  During the last year, he related that he 
had seven to eight acute attacks of left knee pain, which 
functionally impaired him and he took two tablets of Tylenol 
daily for two days to stop the pain.  He had no need for 
crutches, braces, or corrective shoes to walk.  He had no 
history of surgeries to the left knee and he described no 
episodes of dislocation or recurrent subluxation of the left 
knee.  Physical examination revealed flexion accomplished to 
110 degrees and extension equal to 0 degrees.  The 
examination showed that there was no additional limitation 
and that his knee was within normal limits.  He had positive 
crepitation of the left knee and positive patellar grinding 
test of the left knee.  The gait cycle was normal.  There was 
no leg discrepancy, no signs of inflammatory arthritis, no 
prosthesis, and the left knee joint was found to be stable 
and pain free.  The diagnoses were left knee patellofemoral 
syndrome and mucinous degeneration of the anterior and 
posterior horns of the medial and lateral meniscus, without 
evidence of a tear.  The patellofemoral compartment showed 
minimal amount of suprapatellar joint effusion without 
evidence of chondromalacia of the patellar.  There was no 
evidence of patellar subluxation identified.  The quadriceps 
and patellar tendons as well as the medial and lateral 
collateral ligaments appeared unremarkable on MRI of the left 
knee.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
left knee patellofemoral syndrome warrant no more than the 
currently assigned noncompensable evaluation under Diagnostic 
Code 5257.  The medical evidence of record shows that the 
veteran's left knee disability did not show any subluxation 
or lateral instability of the left knee, necessary for a 
compensable evaluation under Diagnostic Code 5257.  There is 
no evidence of arthritis and he exhibited no pain during 
either examination.  His gait was described as normal with no 
leg discrepancy, and although there was crepitus and grinding 
of the left knee noted on examination, the knee joint was 
described as stable and pain-free.   

The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  Likewise, he is not shown to 
have limitation of flexion to 45 degrees or less or 
limitation of extension to 10 degrees or more as would 
warrant a compensable evaluation under Diagnostic Codes 5260 
and 5261.  Since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is not warranted.  

Under the foregoing circumstances, a basis upon which to 
assign an initial compensable evaluation for the veteran's 
left knee disability has not been shown and the veteran's 
appeal is denied.  

In reaching this decision, the Board notes that the 
provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  
However, in this case, the evidence does not show that the 
veteran's knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization, or 
marked interference with employment beyond that contemplated 
by the Rating Schedule has not been demonstrated.  Therefore, 
consideration of an extraschedular rating for the service-
connected knee disability is not appropriate.  


ORDER

A compensable initial rating for left knee patellofemoral 
syndrome is denied.  


REMAND

The matter regarding the evaluation of left foot calcaneal 
spur is remanded to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part.  

By a June 2000 rating decision, the RO granted service 
connection for a left foot calcaneal spur, and assigned a 
non-compensable evaluation.  The veteran was advised of this 
rating decision in an August 2000 letter.  In an October 2000 
statement, the veteran indicated his disagreement with his 
initial rating.  Because a timely notice of disagreement was 
filed, the RO must provide the veteran and his representative 
with a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999) (When a notice of disagreement is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a statement of the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Ensure that all notice and development required by 
38 U.S.C.A. §§  5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished regarding the claim 
for an increased initial rating for a left 
calcaneal spur.  Provide the veteran and his 
representative with a statement of the case that 
conforms with 38 U.S.C.A. § 7105(d)(1) and in 
particular, one that discusses the laws and 
regulations pertaining to the evaluation for a left 
calcaneal spur; a discussion of how such laws and 
regulations affect the RO's decision; and a summary 
of the reasons for such decision.  Give the veteran 
and his representative an opportunity to respond to 
the statement of the case.  If, and only if, the 
veteran perfects his appeal with a timely 
submission of a substantive appeal, the case should 
be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103- 446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 


expeditious handling of all cases that have been remanded by 
the Board and the CAVC. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



